IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,609 & AP-75,610


EX PARTE JAMES A. PRATT II, Applicant





ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. W04-01730-S(A) & W04-01731-S(A) IN THE 282ND JUDICIAL
DISTRICT COURT FROM DALLAS COUNTY


 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency
with a child in two causes and sentenced to fifteen  years' imprisonment for each cause. 
	Applicant contends that his counsel rendered ineffective assistance because he failed to
timely file notices of appeal. 
	The trial court has determined that trial counsel failed to timely file notices of appeal.  We
find, therefore, that Applicant is entitled to the opportunity to file out-of-time appeals of the
judgments of conviction in Cause Nos. F04-01730-A & F04-01731-A from the 282nd Judicial
District Court of Dallas County.  Applicant is ordered returned to that time at which he may give a
written notice of appeal so that he may then, with the aid of counsel, obtain a meaningful appeal. 
All time limits shall be calculated as if the sentence had been imposed on the date on which the
mandate of this Court issues.  We hold that, should Applicant desire to prosecute an appeal, he must
take affirmative steps to file a written notice of appeal in the trial court within 30 days after the
mandate of this Court issues.  
	Applicant's remaining claims are dismissed.  Ex Parte Torres, 943 S.W.2d 469 (Tex. Crim.
App. 1997).

Delivered: February 7, 2007
Do Not Publish